     Case 1:17-cr-00548-PAC Document 509 Filed 09/21/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA
                                                   S2 17 Cr. 548 (PAC)
         -v-

JOSHUA ADAM SCHULTE,
                     Defendant.




 REPLY MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT'S
          MOTION TO SCHEDULE SENTENCING




                                                     Joshua Adam Schulte
                                                          Slave #79471054
                                   Metropolitan Concentration Camp (MCC)
                                                             150 Park Row
                                                            NY, NY 10007
       Case 1:17-cr-00548-PAC Document 509 Filed 09/21/21 Page 2 of 4




 I.     THIS COURT SHOULD SCHEDULE IMMEDIATE SENTENCING
           AND FINAL JUDGMENT FOR CONVICTED COUNTS

      The government argues in its Omnibus Opposition to the Defendant's Pro Se
Motions that the Court has broad discretion respecting the scheduling of sentencing
proceedings, and should delay sentencing on the two convicted counts until the
remaining counts of the third superseding indictment are resolved. The government
is wrong. "Although the litigant as framed in the indictment may not yet have run
its course, the counts of conviction have been resolved and the sentence is ready
for execution. The unresolved counts have in effect been severed, and will be
resolved another time in a separate judgment." United States v. Abrams, 137 F.3d
704, 707 (2d Cir. 1998); See United States v. King, 257 F.3d 1013, 1019 (9th Cir,
2000) ("[P]leading guilty to a subset of charges in effect severed the indictment
into two parts and made [defendant] ready for sentencing on the charges related to
the Final Notice scheme..."); United States v. Powell, 24 F.3d 28, 31 (9th Cir.
1994) ("When sentence was imposed on the severed counts, [defendant] was
entitled to appeal because there was nothing left to be done but to enforce the
sentence.").

      Since the convicted counts have been severed from the indictment, Fed. R.
Crim. P. 32(b)(1) and the Fifth Amendment permit a defendant to move for
sentencing. "For inordinate delay in sentencing, although the Speedy Trial Clause
does not govern, a defendant may have other recourse, including, in appropriate
circumstances, tailored relief under the Due Process Clause of the Fifth and
Fourteenth Amendments." Betterman v. Montana, 136 S. Ct. 1609, 1612 (2016);
"As we have explained, at the third phase of the criminal-justice process, i.e.,
between conviction and sentencing, the Constitution's presumption-of- innocence-
protective speedy trial right is not engaged. That does not mean, however, that

                                          1
        Case 1:17-cr-00548-PAC Document 509 Filed 09/21/21 Page 3 of 4




defendants lack any protection against undue delay at this stage. The primary
safeguard comes from statutes and rules. The federal rule on point directs the court
to 'impose sentence without unnecessary delay.' Fed. Rule Crim. Proc.
32(b)(1)[...] Further, as at the prearrest stage, due process serves as a backstop
against exorbitant delay. See supra, at 3. After conviction, a defendant's due
process right to liberty, while diminished, is still present. He retains an interest in a
sentencing proceeding that is fundamentally fair." Id. at 1617-1618.

      Mr. Schulte has been convicted, but because this Court will not schedule
sentencing, he has no judicial mechanism to challenge that conviction. The
government is also incorrect in claiming that it does not matter if Mr. Schulte is
held pretrial or if he is held as a convict; as a pretrial detainee, Mr. Schulte cannot
appeal his convictions, but as a man duly convicted, he has right to appeal. If the
Court had immediately sentenced Mr. Schulte after trial, the Court of Appeals
would have had joint jurisdiction to hear Mr. Schulte's appeal on the severed
counts in parallel with the district court's jurisdiction for the remaining counts; by
now the Court of Appeals likely would have already heard his appeal, and not only
reversed his convictions, but also reversed and suppressed evidence from the initial
search warrants, thereby effectively ending all further prosecution in this case
saving this Court and the government both substantial time and money. Thus, if he
had been granted his right to appeal, Mr. Schulte may well have been released by
now. Justice delayed is justice denied.




                                            2
       Case 1:17-cr-00548-PAC Document 509 Filed 09/21/21 Page 4 of 4




                             II.    CONCLUSION

      For these reasons, this Court should schedule sentencing and final judgment
for the two severed, convicted counts and appoint Mr. Schulte an appeals attorney.




Dated: New York, New York
       September 13, 2021




                                                           Respectfully submitted,

                                                          Joshua Adam Schulte
                                                               Slave #79471054
                                        Metropolitan Concentration Camp (MCC)
                                                                  150 Park Row
                                                                 NY, NY 10007




                                         3
